Citation Nr: 0522948	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  05-06 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from September 1950 to July 
1954.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A motion to advance this case on docket, due to the veteran's 
age was received by the Board in July 2005.  This motion was 
granted by the Board in August 2005.  See 38 U.S.C.A. § 7101 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2004).

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
notes that the veteran's representative indicated that the 
ship log from the USS Porterfield (DD 682) may contain 
documentation of the claimed incident (premature firing of a 
5 inch gun) that resulted in the veteran's right ear hearing 
loss.  The RO should take this opportunity on remand to 
obtain vessel logbook entries that could potentially document 
the veteran's injury.

As well, in August 2005 the veteran submitted new evidence in 
support of his claim.  The record also reflects that this 
evidence was received subsequent to the RO's preparation of 
the February 2005 statement of the case (SOC) and was not 
accompanied by a signed waiver of RO consideration of that 
evidence.  Therefore, the case must be remanded to the RO in 
order to comply with Disabled American Veterans v. Secretary 
of Veterans Affairs.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
19.31 (appellant has the right to have that additional 
evidence reviewed by the RO in the first instance unless he 
waives such consideration in writing). 
  
Additionally, the Board has determined that it is unable to 
fairly decide the veteran's appeal without a qualified 
medical opinion evaluating all of the medical evidence the 
veteran has submitted in support of his claim.  In this 
regard, the Board notes that the duty to assist includes 
obtaining VA and non-VA medical records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Therefore, the Board finds that a thorough 
and contemporaneous medical examination that takes into 
account the records of prior medical treatment (the complete 
claims folder) so that the disability evaluation will be a 
fully informed one should be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before an appellate decision on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his right 
ear hearing loss since July 1954, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his right ear hearing loss 
at any VAMC since July 1954.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  

Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.   

2.  The RO should make arrangements to 
obtain the logs and deck records of the 
USS Porterfield (DD 682) for July 1954.  
The RO should document in the claims file 
the actions that were taken to obtain 
this evidence and provide appropriate 
notice to the veteran and his 
representative concerning any records or 
other documentation that is not obtained.
 
3.  The RO should further request that 
the veteran provide evidence of the 
continuity of his claimed right ear 
hearing loss from his active service to 
the present. The RO should advise that 
this evidence may take the form of 
treatment records or lay statements from 
friends, family members, or co-workers to 
whom he may have confided the details of 
his averred inservice incident while 
serving aboard the USS Porterfield or who 
may have observed him to exhibit the 
symptoms of his claimed right ear hearing 
loss from his discharge from active 
service to the present.

4.  After the development described above 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA medical examination, 
performed by an appropriate specialist, 
to evaluate the nature, severity, and 
etiology of the veteran's right ear 
hearing loss.  The RO must make the 
claims file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  The 
examiner should review all of the 
veteran's in-service and post-service 
medical records and history, including 
but not limited to any obtained ship's 
logs from the USS Poterfield that support 
the veteran's claim of acoustical trauma 
resulting from the accidental firing of a 
5 inch deck gun.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently manifested right ear 
hearing loss is related to his active 
service.   If it cannot be determined 
whether any currently manifested right 
ear hearing loss is related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgment, based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
right ear hearing loss.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


